In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 14-861V
                                     Filed: September 2, 2016
                                        Not for Publication

*************************************
ROSIE M. TAYLOR,                           *
                                           *
             Petitioner,                   *
                                           *        Attorneys’ fees and costs decision;
 v.                                        *        reasonable attorneys’ fees and
                                           *        costs
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
             Respondent.                   *
                                           *
*************************************
Lisa A. Roquemore, Rancho Santa Margarita, CA, for petitioner.
Camille M. Collett, Washington, DC, for respondent.

MILLMAN, Special Master

                    DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

         On September 17, 2014, petitioner filed a petition for compensation under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012). Petitioner alleged she
suffered a shoulder and arm injury caused by her receipt of the influenza (“flu”) vaccine on
October 12, 2011. On June 28, 2016, the undersigned issued a decision awarding compensation
to petitioner based on the parties’ stipulation.

       On August 8, 2016, petitioner filed a motion for attorneys’ fees and costs. Petitioner
requested attorneys’ fees in the amount of $51,035.00, attorneys’ costs in the amount of
$8,647.96, and unreimbursed litigation costs of $3,317.58, for a total request of $63,000.54.

1
 Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
        On August 16, 2016, respondent filed a response to petitioner’s motion explaining that
she is satisfied this case meets the statutory requirements for an award of attorneys’ fees and
costs under 42 U.S.C. § 300aa-15(e)(1)(A)-(B). Resp. at 2. However, respondent argues that “a
reasonable amount for fees and costs in the present case would fall between $16,000.00 [and]
$21,000.00.” Id. at 3. Respondent bases this estimate on a “survey of fee awards in similar
cases and her experience litigating Vaccine Act claims.” Id. She also cites five “similarly-
postured” SIRVA cases in which the attorneys’ fees and costs award was either stipulated or
unopposed. Ragia v. Sec’y of HHS, No. 15-312V, 2015 WL 10550998 (Fed. Cl. Spec. Mstr.
Nov. 30, 2015); Scrantom v. Sec’y of HHS, No. 14-1087V, 2015 WL 4610361 (Fed. Cl. Spec.
Mstr. July 13, 2015); Erickson v. Sec’y of HHS, No. 14-351V, 2014 WL 6755956 (Fed. Cl.
Spec. Mstr. Nov. 5, 2014); Terry v. Sec’y of HHS, No. 14-559V, 2014 WL 4931289 (Fed. Cl.
Spec. Mstr. Sept. 10, 2014); Medina v. Sec’y of HHS, No. 13-798V, 2014 WL 3748581 (Fed. Cl.
Spec. Mstr. July 9, 2014). The special masters in these cases awarded between $11,237.47 and
$14,000.00 in attorneys’ fees and costs.

         On August 17, 2016, petitioner filed a six-page reply to respondent’s response to her
application for attorneys’ fees and costs. In her reply, petitioner contends that respondent’s
method of asserting a range of reasonable attorneys’ fees and costs is a “legally erroneous
argument.” Reply at 3. Petitioner requests that the undersigned view respondent’s response to
her request for attorneys’ fees and costs “as a non-opposition” and award the amount requested
by petitioner in full. Reply at 3 (citing Dorego v. Sec'y of HHS, No. 14-337 V, 2016 WL
1635826, at *4 (Fed. Cl. Apr. 4, 2016) (in which special Master Moran held respondent “waived
any objections to the requested number of hours” by “offering no targeted objection to the
activities” of petitioner’s counsel in that case)). Petitioner cites two SIRVA cases, J.B. v.
Secretary of Health and Human Services and Patel v. Secretary of Health and Human Services,
in which petitioners were awarded $93,241.00 and $48,781.42, respectively, in attorneys’ fees
and costs. See No. 15-67V, 2016 WL 4046871 (Fed. Cl. Spec. Mstr. July 8, 2016); No. 13-851V,
2015 WL 9694641 (Fed. Cl. Spec. Mstr. Dec. 22, 2015). Petitioner also requests an additional
$1,227.00 for the time her attorney spent drafting the reply. Id. Therefore, petitioner requests a
total of $64,227.54 in attorneys’ fees and costs.

        Under the Vaccine Act, a special master or a judge on the U.S. Court of Federal Claims
shall award reasonable attorneys’ fees and costs for any petition that results in an award of
compensation. 42 U.S.C. § 300aa-15(e)(1); Sebelius v. Cloer, 133 S. Ct. 1886, 1893 (2013).
The special master has “wide discretion in determining the reasonableness” of attorneys’ fees
and costs. Perreira v. Sec’y of HHS, 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir.
1994); see also Saxton ex rel. Saxton v. Sec’y of HHS, 3 F.3d 1517, 1519 (Fed. Cir. 1993)
(“Vaccine program special masters are also entitled to use their prior experience in reviewing fee
applications.”).
       Despite the similarities between the cases cited by respondent and the instant case, the
undersigned does not find respondent’s argument persuasive. It is not necessarily instructive to
compare cases involving similar vaccine injuries in order to determine the appropriate amount of
attorneys’ fees and costs. Each case in the Vaccine Program is different. Petitioners alleging the
                                                2
same vaccine injury may have vastly dissimilar medical histories, and, consequently, different
numbers of medical records petitioners’ attorneys need to locate, file, and review. Moreover, as
petitioner points out in her reply, there is no indication that the cases cited by respondent
involved life care planners. After respondent rejected the life care need recommendations made
by petitioner’s surgeon and physical therapist because they did not give a basis for their
recommendations, the undersigned ordered petitioner to retain a life care planner. Order dated
Oct. 26, 2015. Therefore, it was reasonable for petitioner to hire a life care planner in the case,
and she should be reimbursed for these costs. Petitioner also notes that several other “challenges
above and beyond the life care plan” existed that made this case more complicated than a typical
SIRVA case. Reply at 3. For example, petitioner needed to replace her car due to her alleged
vaccine injury, which extended settlement negotiations. Finally, the variance in the attorneys’
fees and costs awards in the cases cited by petitioner and the cases cited by respondent
demonstrates how easy it is for each party to “cherry pick” the cases that support their proposed
attorneys’ fees and costs award.

        The undersigned will not follow petitioner’s suggestion to view respondent’s method of
presenting a range of fees as a non-opposition to petitioner’s request for attorneys’ fees and
costs. However, based on her experience and review of the billing records submitted by
petitioner, the undersigned finds the amount requested by petitioner to be reasonable. The
undersigned also finds that the supplemental fees petitioner requests for the 3.1 hours her
attorney and the .2 hours a paralegal spent preparing a reply are reasonable, as drafting
petitioner’s reply necessitated researching and compiling several attorneys’ fees and costs cases.

      Therefore, the undersigned GRANTS petitioner’s Motion for Attorneys’ Fees and Costs.
Accordingly, the court awards:

        a. $60,909.96, representing attorneys’ fees and costs. The award shall be in the form of
           a check made payable jointly to petitioner and Law Office of Lisa A. Roquemore in
           the amount of $60,909.96; and

        b. $3,317.58, representing petitioner’s costs. The award shall be in the form of a check
           made payable to petitioner for $3,317.58.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.

Dated: September 2, 2016                                                 s/ Laura D. Millman
                                                                            Laura D. Millman
                                                                             Special Master

2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    3